Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2016/0133623) in view of Lu et al. (US 9,214,392).
As for claims 12, 16, 18 and 20, Xie et al. disclose in Fig. 2A-2U and the related text a self-aligned gate cap comprising: 
a gate 114B located on a substrate 102; 
a dielectric gate cap 118A/130/132 comprising a first portion 118A in direct contact with a sidewall of the gate 114B and a second portion 130/132 located on a top surface of the gate 114B opposite the substrate 102; 

a contact region (region between the gate) self-aligned to the gate, the contact region positioned on a top surface of the trench silicide region TS (fig. 2R); 
a dielectric oxide 140 located on top of the gate 114B; and 
an etch-stop layer 138 located in between the dielectric oxide 140 and the gate cap 118A/140/142, the etch-stop layer positioned directly on a top surface of the second portion 130/132 of the gate cap 118A/130/132, the etch-stop layer comprising a conformal portion that extends over and in direct contact with the top surface of the trench 133 (fig. 2J), the etch-stop layer comprising a density of greater than or equal to 2.7 g/cm3 (silicon nitride that has density 3.17 g/cm3¶0037)  
Xie et al. do not disclose the dielectric gate cap comprising a density of less than 2.7 g/cm3 or about 2.5 to less than 3.1 g/cm3 and the etch-stop layer positioned directly on a sidewall of the first portion of the gate cap. 
Lu et al. teach in Fig. 1 and the related text the dielectric gate cap 16/18 comprising a density of less than 2.7 g/cm3 (silicon oxide that has density 2.56 g/cm3, col. 2 lines 40-44), wherein the gate cap comprises an oxide, a nitride, an oxynitride, or a combination thereof (col. 2 lines 40-44) and the etch-stop layer 20 positioned directly on a sidewall of the first portion 18 of the gate cap 16/18.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Xie et al. to include the dielectric gate cap comprising a density of less than 2.7 g/cm3 and the etch-stop layer positioned directly on a sidewall of the first portion of the gate cap as taught by Lu et al., in order to provide convention dielectric material and provide protection to the gate structure.

As for claims 13, Xie et al. and Lu et al. disclose the self-aligned gate cap of Claim 12, Xie et al. further disclose wherein the etch-stop layer 138 comprises an oxide, a nitride, an oxynitride, or a combination thereof (¶0037).

As for claims 14 and 17, Xie et al. and Lu et al. disclosed substantially the entire claimed invention, as applied to claim 12 above, except the etch-stop layer has a thickness of about 5 to about 20 nm and the gate cap located on the top surface of the gate has a thickness of about 1 to about 20 nanometers.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the etch-stop layer has a thickness of about 5 to about 20 nm and the gate cap located on the top surface of the gate has a thickness of about 1 to about 20 nanometers, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claims 15, Xie et al. and Lu et al. disclose the self-aligned gate cap of Claim 12, Xie et al. further disclose the etch-stop layer 138 has a density of greater than or equal to about 2.5 g/cm3 (silicon nitride, ¶0037).   

As for claims 19, Xie et al. and Lu et al. disclose the self-aligned gate cap of Claim 12, Xie et al. further disclose the gate 114B comprises one or more layers of each independently comprising silicon, aluminum, carbon, nitrogen, titanium, tantalum, tungsten, germanium, or a combination thereof (¶0027).  

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.